Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, sequence listing, and computer readable format filed 6/21/22 are acknowledged.

2.   Applicant is reminded of the election of Group I, species i) of Claim 37, and species a) of Claim 38, without traverse, filed 2/02/22, is acknowledged.  

Claims 55, 56, 58-67, 70, 71, 73-82, 84, 85, 87, and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 53, 54, 57, 68, 69, 72, 83, and 86 are under examination.  

3.   In view of applicant’s amendments the application is now in sequence compliance.

4.   The Title stands objected to because it does not accurately describe the invention under examination.  The claimed invention is not a method, it comprises a product comprising a T cell receptor V region (TCRV)-immunoglobulin Fc (IgFc) fusion protein.

Appropriate correction is required.

Applicant’s amended title is not descriptive of the invention of the instant claims.

5.  In view of applicant’s amendments all previous rejections have been withdrawn.

6.   The following rejection was necessitated by Applicant’s amendment.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 53, 54, 57, 68, 69, 72, 83, and 86 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the TCRV-IgFc for down-modulating an MHC molecular complex, or decreasing T-cell function causing an autoimmune disease, of the claims.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the TCRV-IgFc of the claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  An adequate written description requires the disclosure of both a common function and a common structure.  While a common function has been disclosed, the down-modulating of an MHC molecular complex, a common structure has not been disclosed.  And note that the specification discloses that the size of the TCR repertoire is ~1018 (presumably human alone).  
When an adequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004):
(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

 Turning to the specification for a representative number of species, we see that the first example discloses an experimental model wherein a cloned OVA-specific TCR is provided as a starting point.  Such is not a real world example (e.g., the searching through of a TCR repertoire of ~1018) of an actual TCRV-IgFc for the down-modulating of an MHC molecular complex  or decreasing T-cell function causing an autoimmune disease.  In the second example a cloned MOG35-55-specific TCR is again provided as a starting point.  Again, such is not a real world example (e.g., the searching through of a TCR repertoire of ~1018) of an actual TCRV-IgFc for the down-modulating of an MHC molecular complex or decreasing T-cell function causing an autoimmune disease.  Also note that the artificial complex is administered before the onset of disease.  An additional allergy example is provided, but again, it provides no real support for a demonstration of a representative number of species of the claimed TCRV-IgFc construct useful for the down-modulating of an MHC molecular complex or decreasing T-cell function causing an autoimmune disease.  

  As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of the TCRV-IgFc construct useful for the down-modulating of an MHC molecular complex, or decreasing T-cell function causing an autoimmune disease, of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

Applicant’s arguments, filed 6/21/22 have been fully considered but are not found persuasive.  Applicant simply argues that the amended claims have adequate written description.

	See the new rejection set forth above.

9.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 53, 54, 57, 68, 69, 72, 83, and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2003/0012782 (IDS).

The ‘782 application teaches:
53 (new) An agent for down-modulating an MHC molecular complex comprising, as an active ingredient, a T-cell receptor chimeric protein being a fusion protein of a T-cell receptor variable region recognizing a complex of an autoimmune disease-specific antigen and an MHC molecule and an immunoglobulin Fc region in which the T-cell receptor chimeric protein comprises all of the T-cell receptor variable region and CDR3, and a J region, for use in a method of treating an autoimmune disease by down modulating the MHC molecular complex, wherein the agent binds to a complex of the specific antigen and the MHC molecule on an antigen-presenting cell or a target cell recognized by a pathogenic T cell to reduce the expression of the MHC molecular complex, in an antigen specific manner by being incorporated in the cell (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions, and the “altering” of paragraph [0051] encompasses “down-modulating”.

54. (New) The agent for down-modulating an MHC molecular complex according to claim 53, wherein the T-cell receptor chimeric protein comprises a variable region, whole of CDR3 and J region of a T-cell receptor (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions.

57.(New) The agent for down-modulating an MHC molecular complex according to claim 53, wherein the T-cell receptor binds to a complex of an antigen and the MHC molecule (an inherent property).

68. (New) An agent for decreasing T-cell function causing an autoimmune disease comprising, as an active ingredient, a T-cell receptor chimeric protein being a fusion protein of a T-cell receptor variable region recognizing a complex of an autoimmune disease-specific antigen and an MHC molecule and an immunoglobulin Fc region in which the T-cell receptor chimeric protein comprises all of the T-cell receptor variable region and CDR3, and a J region for use in a method of treating an autoimmune disease by down modulating MHC molecular complex, wherein the agent binds to a complex of the specific antigen and the MHC molecule on an antigen-presenting cell or a target cell recognized by a pathogenic T cell to reduce the expression of the MHC molecular complex in order to avoid recognition by the pathogenic T cell by being incorporated in the cell (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions.

69.(New) The agent for decreasing T-cell function causing an autoimmune disease according to claim 68, wherein the T-cell receptor chimeric protein comprises a variable region, whole of CDR3 and J region of a T-cell receptor (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions.

72.(New) The agent for decreasing T-cell function causing an autoimmune disease according to claim 68, wherein the T-cell receptor binds to a complex of an antigen and the MHC molecule (an inherent property).

83. (New) _ A therapeutic agent for an autoimmune disease, comprising the agent for down-modulating the MHC molecular complex according to claim 53 (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions.

86. (New) _ A therapeutic agent for an autoimmune disease, containing the agent for decreasing T-cell function according to claim 68 (see particularly, paragraphs [0051], [0059], [0060]).  Note, both Vα and Vβ chains comprise CDR3s, Vβ chains comprise J regions.

The reference clearly anticipates the claimed inventions. 

11.  No claim is allowed. 

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 7/30/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644